               IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

RICK RICHARDS and
ERNEST RICHARDS, II,

          Plaintiffs/
          Counter Defendants,

v.                                    Civil Action No. 1:18-CV-158
                                                   c/w 1:18-CV-157
                                                     (Judge Kleeh)

OCTANE ENVIRONMENTAL, LLC, an
Ohio limited liability company,
TERENCE SEIKEL,
CRAIG STACY, and
JOSEPH SEIKEL,

          Defendants/Counter Claimants/
          Third-Party Plaintiff/Counter Defendant,

v.

AMANDA HUNT,
AARON GILES, and
JACOB RICHARDS,

          Third-Party Defendants/Counter Claimants
          against Octane Environmental, LLC.


               MEMORANDUM OPINION AND ORDER DENYING
      MOTION TO DISMISS AMENDED COUNTERCLAIMS [ECF NO. 155]

     Pending before the Court is a Motion to Strike/Dismiss the

Counterclaims of Octane [ECF No. 155]. For the reasons discussed

below, the Court denies the Motion.
RICHARDS V. OCTANE                                         1:18-CV-158

               MEMORANDUM OPINION AND ORDER DENYING
      MOTION TO DISMISS AMENDED COUNTERCLAIMS [ECF NO. 155]

                       I.    PROCEDURAL HISTORY

     On July 17, 2018, Rick Richards and Ernest Richards, II

(together, “Plaintiffs”) filed separate but related suits in the

Circuit Court of Harrison County, West Virginia, against the

Defendants, Octane Environmental, LLC (“Octane”), Terence Seikel,

Craig Stacy, and Joseph Seikel (together, “Defendants”). On August

16, 2018, the actions were removed to the Northern District of

West Virginia. ECF No. 1. On August 23, 2018, Defendants filed an

Answer to the Complaint. ECF No. 7. On November 15, 2018, the

Honorable Irene M. Keeley, United States District Judge, entered

an   order   consolidating   the   two   cases   through   the   pretrial

conference and designating 1:18-CV-158 as the lead case. ECF No.

17. On December 3, 2018, the case was transferred to the Honorable

Thomas S. Kleeh, United States District Judge.

     On January 16, 2019, the Court granted Defendants leave to

file a Third-Party Complaint against Amanda Hunt, Aaron Giles,

Jacob Richards, and Jason Richards. ECF Nos. 36, 37. On January

28, 2019, the Court granted Defendants leave to amend their Answer

to include Counterclaims against Plaintiffs. ECF Nos. 47, 48.

Defendants filed the Counterclaims on February 18, 2019. ECF Nos.

51, 52.

     On August 13, 2019, the Court granted Rick Richards leave to


                                    2
RICHARDS V. OCTANE                                    1:18-CV-158

               MEMORANDUM OPINION AND ORDER DENYING
      MOTION TO DISMISS AMENDED COUNTERCLAIMS [ECF NO. 155]

file an Amended Complaint. ECF No. 142. On August 27, 2019,

Defendants filed an Answer and Counterclaim in response to the

Amended Complaint, adding an additional counterclaim. ECF No. 147.

Rick Richards then moved to dismiss the additional counterclaim.

ECF No. 155. This motion is ripe for consideration and the subject

of this Memorandum Opinion and Order.

                     II.   FACTUAL BACKGROUND

     In the Amended Counterclaim against Rick Richards [ECF No.

147], Octane alleges the following set of facts, which the Court

regards as true for purposes of the Motion. These are the same

facts, with respect to Rick Richards, asserted in the original

Counterclaims against Rick and Ernest Richards.

     In July 2016, Octane hired Rick Richards as its general

manager. Am. Countercl., ECF No. 147, at ¶ 1. During his period of

employment with Octane, Rick Richards misrepresented himself to

some of Octane’s suppliers and customers as a partial owner of the

company. Id. ¶¶ 2, 3. While Rick Richards was employed by Octane,

he installed and maintained a program on his Octane-provided laptop

that allowed him to immediately delete the contents of the computer

by pushing a few keystrokes. Id. ¶ 9.

     On April 1, 2018, Octane implemented an employee handbook.

Id. ¶ 5. Section four (4) of the handbook provides, “Employees may


                                 3
RICHARDS V. OCTANE                                                      1:18-CV-158

                MEMORANDUM OPINION AND ORDER DENYING
       MOTION TO DISMISS AMENDED COUNTERCLAIMS [ECF NO. 155]

not use company systems in a manner that is unlawful, wasteful of

company      resources,        or     unreasonably           compromises     employee

productivity or the overall integrity or stability of the company’s

systems.” Id. ¶ 6. Nothing in the handbook authorizes employees to

delete     information    and/or       files       from   Octane-provided      laptop

computers. Id. ¶ 7. Section 4 also provides that “employees must

never use their position with the company, or any of its customers,

for   private    financial          gain     to    advance     personal     financial

interests, to obtain favors or benefits for themselves, members of

their families or any other individuals . . . .” Id. ¶ 8.

      On   May   13,   2018,        Rick   Richards       emailed     his   letter   of

resignation to Terence Seikel. Id. ¶ 4. Before he did so, he

provided     Ernest    Richards       with       software,    information,     and/or

instructions on how to delete data and/or information from Ernest

Richards’s Octane-provided laptop (and then instructed him to do

so). Id. ¶¶ 10, 11. On or around May 11, 2018, Rick Richards

provided    Amanda     Hunt,    Aaron      Giles,     and     Jacob   Richards   with

information about how to do the same. Id. ¶¶ 12, 14, 16. He then

instructed and/or advised them to do so. Id. ¶¶ 13, 15, 17.

      Between May 7, 2018, and May 10, 2018, Rick Richards connected

a WD Easystore device to his Octane-provided laptop and transferred

proprietary and/or confidential information from the laptop to the


                                             4
RICHARDS V. OCTANE                                              1:18-CV-158

                 MEMORANDUM OPINION AND ORDER DENYING
        MOTION TO DISMISS AMENDED COUNTERCLAIMS [ECF NO. 155]

device. Id. ¶¶ 18, 19. Before submitting his notice of resignation

at Octane, Rick Richards solicited the following employees to work

for a competitor: Aaron Giles, Jason Richards, Amanda Hunt, Jacob

Richards,   Rudys   Banegas    Bonilla,    Olmy    Chavez    Galeas,   Anthony

Curry, Dalton Davis, Michael Jordan, Sixto Melendez, Fredis Moran,

Khamtu    Phommalinh,     Julio   Rocha,        Somphanh    Phongsa,   Samane

Visethsounethone, Xay Xayavongsack, Somchai Khunthawat, Salvador

Cortes-Aboitez,     Sid   Mahathirash,    and    Somphiane    Khiaosoth.   Id.

¶ 20.

                          III. STANDARD OF REVIEW

     Rule 12(b)(6) of the Federal Rules of Civil Procedure allows

a defendant to move for dismissal upon the ground that a complaint

does not “state a claim upon which relief can be granted.” In

ruling on a motion to dismiss, a court “must accept as true all of

the factual allegations contained in the complaint.” Anderson v.

Sara Lee Corp., 508 F.3d 181, 188 (4th Cir. 2007) (quoting Erickson

v. Pardus, 551 U.S. 89, 94 (2007)). A court is “not bound to accept

as true a legal conclusion couched as a factual allegation.”

Papasan v. Allain, 478 U.S. 265, 286 (1986).

     A motion to dismiss under Rule 12(6)(b) tests the “legal

sufficiency of a complaint.” Francis v. Giacomelli, 588 F.3d 186,

192 (4th Cir. 2009). A court should dismiss a complaint if it does


                                     5
RICHARDS V. OCTANE                                                 1:18-CV-158

               MEMORANDUM OPINION AND ORDER DENYING
      MOTION TO DISMISS AMENDED COUNTERCLAIMS [ECF NO. 155]

not contain “enough facts to state a claim to relief that is

plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007). Plausibility exists “when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

Ashcroft   v.   Iqbal,   556    U.S.    662,      678    (2009).   The    factual

allegations “must be enough to raise a right to relief above a

speculative level.” Twombly, 550 U.S. at 545. The facts must

constitute more than “a formulaic recitation of the elements of a

cause of action.” Id. at 555. A motion to dismiss “does not resolve

contests surrounding the facts, the merits of a claim, or the

applicability of defenses.” Republican Party of N.C. v. Martin,

980 F.2d 942, 952 (4th Cir. 1992).

                               IV.   DISCUSSION

     Defendants re-assert the same three counterclaims against

Rick Richards: (I) Breach of Duty of Loyalty; (II) Violation of

the Computer Fraud and Abuse Act, 18 U.S.C. § 1030; and (III) Civil

Conspiracy.     They   also     bring       a   new     claim:   (IV)    Tortious

Interference/Intentional       Inference        with    Contractual     Relations

and/or Prospective Business Relations [“Tortious Interference”].

The Court has already denied a motion to dismiss the first three

counterclaims. For the reasons discussed below, the Court also


                                        6
RICHARDS V. OCTANE                                               1:18-CV-158

               MEMORANDUM OPINION AND ORDER DENYING
      MOTION TO DISMISS AMENDED COUNTERCLAIMS [ECF NO. 155]

denies the motion to dismiss the claim of Tortious Interference.

     Octane alleges that during and after his employment with

Octane, Rick Richards intentionally, and outside of his capacity

as an Octane employee, interfered with Octane’s contracts and/or

business relationships or expectancies with its customers and

clients. He contacted employees to obtain trade secrets and/or

other confidential information and/or to lure some of them away

from Octane. This, Octane argues, resulted in Octane’s loss of

business and/or business relationships or expectancies, as well as

a diminished reputation.

     Rick Richards argues that Count IV should be dismissed for

the following reasons: (1) Octane improperly filed this additional

counterclaim   without    seeking   leave   of    the   Court;    (2)   it   is

undisputed that Rick Richards was acting as Octane’s competitor;

and (3) the Tortious Interference claim is duplicative of the claim

for Breach of Duty of Loyalty. The Court will discuss each argument

in turn.

     (1)    Seeking Leave of the Court

     Rick    Richards    argues   that   the     counterclaim     should     be

dismissed because Octane did not seek leave of the Court before

filing it. This Court, noting that “the Fourth Circuit has not

spoken as to the issue or whether a party may assert a new


                                    7
RICHARDS V. OCTANE                                           1:18-CV-158

               MEMORANDUM OPINION AND ORDER DENYING
      MOTION TO DISMISS AMENDED COUNTERCLAIMS [ECF NO. 155]

counterclaim in response to an amended complaint without leave of

court,” wrote that most courts have found the following:

          [W]hen a plaintiff files an amended complaint
          which changes the theory or scope of the case,
          the defendant is allowed to plead anew as
          though it were the original complaint filed by
          the Plaintiff . . . . The obvious corollary is
          that if an amended complaint does not change
          the theory or scope of the case, a [defendant]
          must seek leave of court pursuant to Rule
          15(a) before it can amend its answer to assert
          a counterclaim.

Sec. Alarm Fin. Enters., Inc. v. Parmer, No. 1:12CV88, 2014 WL

690612, at *4 (N.D.W. Va. Feb. 21, 2014) (citing Tralon Corp. v.

Cedarpids, Inc., 966 F.Supp. 812, 832 (N.D. Iowa 1997)). The Court

found this reasoning persuasive: “[i]f every amendment, no matter

how   minor     or    substantive,   allowed    defendants       to     assert

counterclaims or defenses as of right, claims that would otherwise

be barred or precluded could be revived without cause.” Id. (citing

E.E.O.C. v. Morgan Stanley & Co., Inc., 211 F.R.D. 225, 226–27

(S.D.N.Y. 2002)).

      Richards argues that his Amended Complaint asserted two new

causes of action — Promissory Estoppel and Unjust Enrichment — that

“were based on the exact same factual circumstances upon which he

bases his original breach of contract claim . . . .” He further

argues   that        the   new   claim   by    Defendants    —        Tortious

Interference — “does not have any relation to Richards’ unjust

                                     8
RICHARDS V. OCTANE                                          1:18-CV-158

                   MEMORANDUM OPINION AND ORDER DENYING
          MOTION TO DISMISS AMENDED COUNTERCLAIMS [ECF NO. 155]

enrichment or promissory estoppel claim.”

      Under these circumstances, the Court is hesitant to find that

the theory of the case has not changed. Richards has asserted two

new causes of action. Even if the theory of the case has not

changed, the new cause of action asserted by Octane is also based

on the same set of facts. In this particular case, and noting that

a   new    scheduling   order   is   forthcoming,   fundamental   fairness

dictates that Octane be permitted to amend its Counterclaims.

      (2)     Acting as a Competitor

     Rick Richards contends that the Tortious Interference claim

should be dismissed because it is undisputed that he was acting as

a competitor to Octane in his capacity with Energy Resources Group,

LLC (“ERG”). The Supreme Court of Appeals of West Virginia has

found that the following constitutes a prima facie case of tortious

interference:

              (1) existence of a contractual or business
              relationship or expectancy; (2) an intentional
              act of interference by a party outside that
              relationship or expectancy; (3) proof that the
              interference caused the harm sustained; and
              (4) damages.

Kelley v. Kelley, No. 15-0188, 2015 WL 7628821, at *16 (W. Va.

Nov. 23, 2015) (citing Torbett v. Wheeling Dollar Sav. & Trust

Co., 314 S.E.2d 166, 167 (W. Va. 1983)).

     The Court agrees with this statement of the law provided by

                                       9
RICHARDS V. OCTANE                                                1:18-CV-158

               MEMORANDUM OPINION AND ORDER DENYING
      MOTION TO DISMISS AMENDED COUNTERCLAIMS [ECF NO. 155]

Rick Richards: Under West Virginia law, defendants are not liable

for tortious interference if they “show defenses of legitimate

competition between plaintiff and themselves[.]” See Syl. Pt. 4,

Garrison v. Herbert J. Thomas Mem’l Hosp. Ass’n, 438 S.E.2d 6 (W.

Va. 1993). However, the Court believes it would be improper to

find at this stage that ERG is a competitor of Octane. To dismiss

the counterclaim on this basis would require a finding of fact

more appropriate for a jury’s consideration.

     (3)    Duplicity

     Rick    Richards   argues    that    the   Court    should   dismiss   the

Tortious Interference claim because it is duplicative of the claim

for Breach of Duty of Loyalty. The Court finds that the claims are

sufficiently different and will allow them to proceed as two

separate claims.

                             V.    CONCLUSION

     For    the   reasons   discussed     above,   the   Motion    to   Dismiss

Counterclaims [ECF No. 155] is DENIED. The Clerk is directed to

transmit copies of this Order to counsel of record.

     It is so ORDERED.

     DATED: December 30, 2019

                                           ___________________________
                                           THOMAS S. KLEEH
                                           UNITED STATES DISTRICT JUDGE


                                     10
